Title: To George Washington from Brigadier General William Maxwell, 27 January 1779
From: Maxwell, William
To: Washington, George


Sir
Elizth Town [N.J.] 27th Jany 1779

The Enemy have got it amongst them that we are prepareing to carry on an Expedition to the Northward, that large quantitys of tools were collecting through the country and carrying to Albany, and great preparations making there.
One Officer was heard to mention the above to the other, who reply’d D—m them let them go, we will have a large Army up by way of Canada next Spring, and if the Rebells dare to proceed that way they would with the powerfull assistance of the Indians prevent our return again, and that they expected a large party would go from the Southward into the back Country on the same bussiness.
However wild this scheme may appear to some; yet if affairs is not setled in the Spring and the War is to be carryed on for another Campain: I make no doubt from the success that Butler and Brant has met with, they will make strong attempts that way. As it is supposed Your Excelly is setling with the Congress the plans of another Campaign should it be necessary. I beg leave to lay before Your Excellency some hints respecting the Northern department; as I am tolerable well acquainted that way. I would advise that large preparations might be made at Albany for a large number of Batteaus they will be wanted up the North and Mohawk Rivers possably; and should they not be wanted, the Boards &ca will sell for great part of the expences. Provisions should be gather’d together for the spring in that part of the Country.
Should a peace take place between Britain and America, it will be necessary to have a Post established at Oswego, till the sinikees are punished and routed out of that country.
The first plan I would recommend if Lake Champlain is fast, would be the destruction of the Enemys Vessels at Fort St Johns by the Eastern Troops; but if the preparations is not already on the way I am afraid it is now too late for this season, could we secure Mounttreall for one summer the back Forts Detroit & Michellmackinac must fall of course. I make no doubt but the Canadians would give us all the asistance in their power if we got into Canada. If a passage cannot be forced into Canada we ought at all events to establish a strong post at Oswego, the Enemy cannot keep Vessels there continualy to prevent us falling on the Sinikees, or on Niagara, they will have other bussiness for them; to transport Provisions to their back Forts.
There is plenty of good Timber there & good places for Saw Mills that we might soon build Vessels but a great deal might be done without The French had Vessels on the Lake last war and we had none, when we took Niagara.
The Enemy will not be able to get up provisions into that Country for a large armey to last them any considerable time, to supply their Forts for the winter will be verry difficult.
That is the place where the hart of Canada was broke before, and if it cannot be effected at Montreall it must be attempted at Ontario.
If any of these hints is of service to Your Excellency, my designs is fully answered.
but should they not, it is only a little of the labour cast away I owe the Publick. I am Your Excellencys Most Obedt Humble Servant
Wm Maxwell

